[Cite as State v. Allen, 2021-Ohio-648.]


                           IN THE COURT OF APPEALS OF OHIO
                              FOURTH APPELLATE DISTRICT
                                   PICKAWAY COUNTY

 STATE OF OHIO,                   :
                                  :    Case No. 19CA31
       Plaintiff-Appellee,        :
                                  :
       v.                         :    DECISION AND JUDGMENT
                                  :    ENTRY
 CLINT W. ALLEN,                  :
                                  :    RELEASED: 03/04/2021
       Defendant-Appellant.       :
_____________________________________________________________
                            APPEARANCES:

 Judy C. Wolford, Pickaway County Prosecutor, Circleville, Ohio, for Appellee.

 Jesse A. Atkins, Columbus, Ohio, for Appellant.
 ____________________________________________________________

 Wilkin, J.

         {¶1} This is an appeal from a Pickaway County Court of Common Pleas

 judgment entry finding Appellant, Clint W. Allen, guilty of grand theft, two counts

 of grand theft of a motor vehicle, two counts of aggravated robbery, failure to

 comply with an officer, and failure to stop after an accident. Appellant asserts the

 following assignments of error: (1) Appellant’s criminal convictions for grand theft,

 aggravated robbery, failure to comply with a police officer’s order, and leaving the

 scene of a crime were contrary to the provisions of R.C. 2929.11 and R.C.

 2929.12; and (2) Appellant’s counsel rendered ineffective assistance of counsel

 during the change of plea and sentencing. After reviewing the facts of the case

 and the law, we overrule both of Appellant’s assignments or error and affirm the

 trial court’s entry of conviction.
Pickaway App. No. 19CA31                                                                2


                                  BACKGROUND

       {¶2} On December 10, 2018, Appellant stole an AR-15 style semi-

automatic rifle from his father and stepmother’s home. He threatened to kill his

stepmother and then unsuccessfully attempted to steal one vehicle, but

successfully stole a second vehicle and fled in it. Appellant led officers on a

high-speed chase ultimately crashing the vehicle, stole another vehicle and was

pursued by a Sheriff’s Deputy into Columbus where he crashed in avoiding spike

strips deployed by officers. Appellant was arrested as he attempted to flee the

scene on foot.

       {¶3} The State charged Appellant with grand theft in violation of R.C.

2913.02(A)(1), two counts of grand theft of a motor vehicle in violation of R.C.

2913.02(A)(1) with specifications, two counts of aggravated robbery in violation

of R.C. 2911.01(A)(1) with specifications, aggravated burglary in violation of R.C.

2911.11(A)(1) with specifications, felonious assault in violation of R.C.

2903.11(A)(2), failure to comply with the order of a police officer in violation of

R.C. 2921.331(B), improper handling firearms in a motor vehicle in violation of

R.C. 2923.16(B), and failure to stop after an accident in violation of R.C. 4549.02.

       {¶4} Appellant initially pled not guilty. However, prior to trial, Appellant

notified the court that he intended to plead no contest, with a stipulation of guilt,

to grand theft, two counts of aggravated robbery each with a specification, two

counts of grand theft of a motor vehicle each with a specification, failure to

comply with the order of a police officer, and failure to stop after an accident. In

return, the State agreed to dismiss the charges of aggravated burglary with a
Pickaway App. No. 19CA31                                                            3


specification, felonious assault with a specification, and improper handling of a

firearm in a motor vehicle. After having a colloquy with the Appellant to ensure

that his decision was knowing, voluntary, and intelligent, the court accepted his

plea and found him guilty.

       {¶5} Two months later, the trial court held a sentencing hearing. The

State requested the maximum possible sentence. Appellant then orally

requested to withdraw his plea, which the court denied. Appellant requested the

minimum sentence of nine-years and nine-months.

       {¶6} Several victims of Appellant gave statements pertaining to

the impact that Appellant’s crimes had upon them, including financial

loss, anxiety, and sleeplessness. The judge mentioned that Appellant

led police on an 80-mile-per-hour chase, Appellant ran over spike strips

causing his vehicle to strike another broadside, and then Appellant exited

the vehicle and fled on foot before he was apprehended. The judge went

on to state that he “has considered Appellant’s presentence

investigation, and all the principles of sentencing under Ohio Law

2929.11, and has balanced the seriousness and recidivism factors under

2929.12, and finds that the appropriate sanction obviously is prison.”

After merging the appropriate counts, the judge imposed the following

prison terms: twelve months for grand theft, three years for aggravated

robbery plus three years for the gun specification, three years for the

second aggravated robbery plus three years for the gun specification,
Pickaway App. No. 19CA31                                                   4


twenty-four months for failure to comply with an order from a police

officer, and twelve months for leaving the leaving the scene of a crime.

      {¶7} The judge found that all sentences would be served

consecutively, except for the twelve-month sentence for the leaving the

scene of a crime, for an aggregate sentence of fifteen years. The judge

found that

        the consecutive sentences are necessary to protect the public

        from future crime and to punish the offender, and that

        consecutive sentences are not disproportionate to the

        seriousness of [Appellant’s] conduct as described in the record,

        and the danger he poses to the public, and that at least two of

        the multiple offenses were committed as part of one or more

        courses of conduct, and the harm caused by two or more of the

        multiple offenses so committed were so great or unusual that no

        single prison term for any of the offenses committed as part of

        the any cause of conduct adequately reflects the seriousness of

        [Appellant’s] conduct.

      {¶8} Appellant now appeals, asserting two assignments of error.

                          ASSIGNMENTS OF ERROR

I.    APPELLANT’S CONVICTION FOR GRAND THEFT, TWO
      COUNTS OF AGGRAVATED ROBBERY, BOTH WITH FIREARM
      SPECIFICATIONS, FAILURE TO COMPLY, AND LEAVING THE
      SCENE OF A CRIME WERE CONTRARY TO THE PROVISIONS
      OF R.C. 2929.11 AND R.C. 2929.12
Pickaway App. No. 19CA31                                                              5


II.    APPELLANT’S COUNSEL RENDERED INEFFECTIVE
       ASSISTANCE OF COUNSEL DURING THE CHANGE OF PLEA
       AND SENTENCING

                            ASSIGNMENT OF ERROR I

       {¶9} Appellant argues that the trial court failed to adequately consider the

purposes and principals identified in R.C. 2929.11 and failed to give proper

weight to the seriousness and recidivism factors in R.C. 2929.12. Appellant

argues that the nine-year, nine-month sentence that he proposed would

adequately punish and deter him from engaging in similar conduct upon his

release. He also asserts that spending more time incarcerated than his

proposed nine-year sentence would be an unnecessary expense of public

resources. Appellant also argues that his conduct did not satisfy the first, third,

fourth or fifth of the ten factors listed in R.C. 2929.12(B) in regard to the ten

enumerated factors that may make a defendant’s conduct more serious than

usual similar conduct. Appellant further argues that while he committed “serious

crimes,” his “conduct was not so outrageous” that he should have been

sentenced to fifteen years in prison. Therefore, Appellant argues that his

sentence is “clearly and convincingly contrary to law,” and urges this court to

impose a new sentence or remand his case to trial court for a new sentence.

       {¶10} In response, the State argues that the judge stated on the record

that he considered the factors in R.C. 2929.11 and R.C. 2929.12, he imposed

sentences that were within the statutory range permitted, and he properly

informed Appellant of post release control. The State argues that it is the trial

court’s responsibility to balance the particular statutory factors, not the
Pickaway App. No. 19CA31                                                             6


Appellant’s. The State further argues that the trial court considered the evidence

and Appellant’s presentence investigation, and noted that Appellant led officers

in a dangerous high-speed chase that resulted in a collision, and Appellant

fleeing on foot until officers arrested him.

     {¶11} Based on that statutory framework, the evidence, and the trial court’s

findings, the State argues that there is no clear and convincing evidence that

Appellant’s sentence is not supported by the record. Therefore, the State argues

we should overrule Appellant’s first assignment of error.

                                         LAW

                         1. Standard of Review for Sentences

        {¶12} A reviewing court may modify or vacate a felony sentence only “if

the court clearly and convincingly finds either that ‘the record does not support

the sentencing court's findings’ under the specified statutory provisions or

‘the sentence is otherwise contrary to law.’ ” State v. Taylor, 4th Dist. Lawrence

No. 15CA12, 2016-Ohio-2781, ¶ 40, quoting State v. Marcum, 146 Ohio St. 3d

516, 2016-Ohio-1002, 59 N.E.3d 1231, ¶ 1. Clear and convincing evidence is

that measure or degree of proof * * * which will produce in the mind of the trier of

facts a firm belief or conviction as to the facts sought to be established.”

Marcum, 146 Ohio St. 3d 516, ¶ 22, citing Cross v. Ledford, 161 Ohio St. 469,

120 N.E.2d 118 (1954), paragraph three of the syllabus. “ ‘This is a very

deferential standard of review.” State v. Ray, 4th Dist. No. 2018-Ohio-3293, ¶

11, quoting State v. Cochran, 2d Dist. Clark No. 2016-CA-33, 2017–Ohio–217, ¶

7.
Pickaway App. No. 19CA31                                                                7


       {¶13} Unlike other felony sentencing statutes, such as R.C. 2929.14(C)(4),

which require a trial court to make certain “findings” before imposing consecutive

sentences, a trial court is required only to “carefully consider” the factors in R.C.

2929.11 and R.C. 2929.12 when imposing sentence, and is not required to make

any “findings,” or state “reasons” regarding those considerations. State v.

Mathis, 109 Ohio St. 3d 54, 2006-Ohio-855, 846 N.E.2d 1, ¶ 38; State v. Kulchar,

4th Dist. Athens No. 10CA6, 2015-Ohio-3703, ¶ 47. And on review, “R.C.

2953.08(G)(2)(b) * * * does not provide a basis for an appellate court to modify or

vacate a sentence based on its view that the sentence is not supported by the

record under R.C. 2929.11 and 2929.12.” State v. Jones, ___OhioSt.3d ___,

2020-Ohio-6729, ___N.E.3d ___, ¶ 39.

       {¶14} “ ‘[A] sentence is generally not contrary to law if the trial court

considered the R.C. 2929.11 purposes and principles of sentencing as well as

the R.C. 2929.12 seriousness and recidivism factors, properly applied post [-]

release control, and imposed a sentence within the statutory range.’ ” State v.

Perry, 4th Dist. Pike No. 16CA863, 2017-Ohio-69, ¶ 21, quoting State v.

Brewer, 2014-Ohio-1903, 11 N.E.3d 317, ¶ 38 (4th Dist.).

                             2. R.C. 2929.11 and 2929.12

       {¶15} R.C. 2929.11 states that the purpose of felony sentencing “is to

protect the public from future crime and to punish the offender using the

minimum sanctions to accomplish those purposes without imposing an

unnecessary burden on state or local government resources.” State v. Watson,

4th Dist. Meigs Nos. 18CA20 & 18CA21, 2019-Ohio-4385, ¶ 12. “ ‘To achieve
Pickaway App. No. 19CA31                                                             8


those purposes, the sentencing court shall consider the need for incapacitating

the offender, deterring the offender and others from future crime, rehabilitating

the offender, and making restitution to the victim of the offense, the public, or

both.’ ” Id., quoting R.C. 2929.11.

       {¶16} “R.C. 2929.12 provides a non-exhaustive list of factors a trial court

must consider when determining the seriousness of the offense and the

likelihood that the offender will commit future offenses.” Id, citing Sawyer, 4th

Dist. Meigs No. 16CA2, 2017-Ohio-1433, ¶ 17, State v. Lister, 4th Dist. Pickaway

No. 13CA15, 2014-Ohio-1405, ¶ 15. “Simply because the court did not balance

the factors in the manner appellant desires does not mean that the court failed to

consider them, or that clear and convincing evidence shows that the court's

findings are not supported by the record.” State v. Butcher, 4th Dist. Athens No.

15CA33, 2017-Ohio-1544, ¶ 87.

                                      ANALYSIS

       {¶17} At sentencing, the judge stated that he: “considered the

presentencing investigation, and all the principles of sentencing under Ohio Law

2929.11, and has balanced the seriousness and recidivism factors under

2929.12, and finds that the appropriate sanction obviously is prison.” “These

statements all demonstrate that the trial considered R.C. 2929.11 and 2929.12

as required.” State v. Torres, 6th Dist. Ottowa No. OT-18-008, 2019-Ohio-434, ¶

13, citing State v. Kilgour, 3d Dist. Marion Nos. 9-16-04, 9-16-05, 2016-Ohio-

7261, ¶ 14 (finding that similar language used by trial court demonstrated that it

properly considered R.C. 2929.11 and 2929.12). Because the trial court
Pickaway App. No. 19CA31                                                                  9


considered the principals and purposes of sentencing under R.C. 2929.11 and

balanced the factors in R.C. 2929.12, Appellant’s sentence was not contrary to

law. Perry, 4th Dist. Pike No. 16CA863, 2017-Ohio-69, ¶ 21.

       {¶18} Appellant makes various arguments as to why his offenses, while

serious, do not merit a fifteen-year sentence. For example, he alleges that his

conduct did not satisfy the first, third, fourth or fifth of the ten factors listed in R.C.

2929.12(B) in regard to the ten enumerated factors that may make a defendant’s

conduct more serious than usual similar conduct, or that he did not “brandish” the

firearm that he stole. At best, we find Appellant’s arguments are a mere

disagreement with the court’s balancing of the statutory factors, which is not

enough to show that the sentence is clearly and convincingly not supported by

record. See Butcher, 4th Dist. Athens No. 15CA33, 2017-Ohio-1544, ¶ 87.

       {¶19} In sum, under the Supreme Court’s decision in Jones, a reviewing

court no longer needs to determine whether a trial court’s consideration of the

factors in R.C. 2929.11 and 2929.12 are supported in the record. The court’s

consideration of the factors enumerated in these statutes is sufficient.

Accordingly, Appellant’s sentence is not contrary to law because the trial court

properly considered the principals and purposes of felony sentencing in R.C.

2929.11 and the factors in R.C. 2929.12, in deciding to sentence Appellant to

prison. Therefore, we overrule Appellant’s first assignment of error.
Pickaway App. No. 19CA31                                                             10


                            ASSIGNMENT OF ERROR II

       {¶20} In his second assignment of error, Appellant alleges that his

counsel rendered ineffective assistance of counsel during the change of

plea and sentencing.

                                    LAW

       {¶21} To prevail on a claim of ineffective assistance of counsel, a criminal

defendant must establish (1) deficient performance by counsel, i.e., performance

falling below an objective standard of reasonable representation, and (2)

prejudice, i.e., a reasonable probability that, but for counsel's errors, the result of

the proceeding would have been different. State v. Turner, 4th Dist. Jackson No.

19CA4, 2019-Ohio-5470, citing State v. Wilson, 4th Dist. Lawrence No. 18CA15,

2019-Ohio-2754, at ¶ 25, State v. Short, 129 Ohio St.3d 360, 2011-Ohio-3641,

952 N.E.2d 1121, ¶ 113. “In employing this standard “we apply a strong

presumption that counsel's conduct falls within the wide range of reasonable

professional assistance.” State v. Day, 4th Dist. Adams No. 19CA1085, 2019-

Ohio-4816, ¶ 27. “The benchmark for judging any claim of ineffectiveness must

be whether counsel's conduct so undermined the proper functioning of the

adversarial process that the trial cannot be relied on as having produced a just

result.” Strickland v. Washington, 466 U.S. 668, 686, 104 S. Ct. 2052, 80 L. Ed.

2d 674 (1984).

                                    ANALYSIS

       {¶22} With regard to the plea hearing, Appellant “wishes” he had not been

placed in contact with his father before his change of plea hearing and his
Pickaway App. No. 19CA31                                                             11


counsel facilitated the contact. Appellant also argues that his counsel did not

anticipate that Appellant would receive such a severe sentence, but admits no

such concern appears anywhere in the record. Finally, Appellant alleges that his

counsel did not make all the possible oral arguments in support of a lesser

sentence that he could have made at sentencing.

       {¶23} With regard to his plea, Appellant does not argue how meeting his

father prior to accepting his plea deal was deficient representation by his

counsel, let alone how it prejudiced him. Similarly, even assuming that

Appellant’s counsel did not anticipate a lengthy sentence, “generally, “ ‘ ‘an

attorney's advice to take a plea deal is not ineffective assistance of counsel.’ ’

” State v. Howard, 4th Dist. No. 16CA3762, 2017-Ohio-9392, 103 N.E.3d 108, ¶

30, quoting State v. Robinson, 12th Dist. Butler No. CA2013-05-085, quoting

State v. Shugart, 7th Dist. Mahoning No. 08MA238, 2009-Ohio-6807, ¶ 37.

Moreover, the trial judge had informed Appellant at the plea hearing of the

maximum sentence that Appellant could receive on each count. Therefore, we

find no deficient performance by Appellant’s counsel at the plea hearing.

       {¶24} With regard to the sentencing hearing, even if Appellant’s counsel

did not orally make all the available arguments in favor of a lesser sentence,

Appellant admitted that his counsel filed a sentencing brief. Therefore,

Appellant’s arguments were before the trial judge prior to sentencing, even if they

were not raised orally at sentencing. Consequently, we also find no deficient

performance by Appellant’s counsel at the sentencing hearing. Accordingly, we
Pickaway App. No. 19CA31                                                      12


overrule Appellant’s second assignment of error.

                                  CONCLUSION

       {¶25} Having overruled both of Appellant’s assignments of error, we affirm

the trial court’s judgment.



                                               JUDGMENT AFFIRMED
Pickaway App. No. 19CA31                                                             13


                                JUDGMENT ENTRY

      It is ordered that the JUDGMENT BE AFFIRMED and costs be assessed
to Appellant.

       The Court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this Court directing the
Pickaway County Common Pleas Court to carry this judgment into execution.

         IF A STAY OF EXECUTION OF SENTENCE AND RELEASE UPON BAIL
HAS BEEN PREVIOUSLY GRANTED BY THE TRIAL COURT OR THIS
COURT, it is temporarily continued for a period not to exceed sixty days upon the
bail previously posted. The purpose of a continued stay is to allow Appellant to
file with the Supreme Court of Ohio an application for a stay during the pendency
of proceedings in that court. If a stay is continued by this entry, it will terminate at
the earlier of the expiration of the sixty-day period, or the failure of the Appellant
to file a notice of appeal with the Supreme Court of Ohio in the forty-five-day
appeal period pursuant to Rule II, Sec. 2 of the Rules of Practice of the Supreme
Court of Ohio. Additionally, if the Supreme Court of Ohio dismisses the appeal
prior to expiration of sixty days, the stay will terminate as of the date of such
dismissal.

       A certified copy of this entry shall constitute the mandate pursuant to Rule
27 of the Rules of Appellate Procedure.

Hess, J. & Abele, J.: Concur in Judgment and Opinion.

                                            For the Court,

                                            BY:

                                            ________________________
                                            Kristy S. Wilkin, Judge

                             NOTICE TO COUNSEL
      Pursuant to Local Rule No. 14, this document constitutes a final
judgment entry and the time period for further appeal commences from the
date of filing with the clerk.